Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman P. Soloway on March 8, 2021.

The application has been amended as follows: 
In the claims:
Rejoinder:	Claims 44-46, 48, 50-52, 54-56 and 59-67 are allowable. Claims 68-86, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 9/22/2020, is hereby withdrawn and claims 68-86 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claim 72 has been amended as follows:
Claim 72 (currently amended):   The tire building machine according to claim 68,
	
	In claim 73, line 3, “the” before “crown-up” has been deleted.
	
	In claim 80, line 2, “a crown” has been changed to --the crown--.



Claim 81 (currently amended):  The method according to claim 80,the arm drive direction (D) opposite to the crown drive direction (T) and rotating the turn-up arms with respect to the arm support from an arms-down position towards an arms-up position in response to the movement of the arm support in the arm drive direction (D).

	In claim 85, line 3, “the” before “crown-up” has been deleted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claims 44-46, 48, 50-52, 54-56 and 59-67 as amended are allowable for the reasons set forth in the last office action.  Claims 68-86, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 44 and therefore have been rejoined and are likewise allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        


G. Knable
March 9, 2021